DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2020 has been entered.

Response to Amendment
3.	The amendment(s), filed on 12/30/2020, have been entered and made of record. Claims 1-15 are pending. 

Response to Arguments
4.	Applicant's arguments filed on 12/30/2020 with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP5475384 (see attached English Translation document). 
  	Regarding claim 1, JP5475384 discloses a control apparatus (Imaging apparatus 100; see fig. 1, page 5, lines 4-8) comprising: 
 	a focus detector (Unit 52; see fig. 1) configured to perform a focus detection by a phase difference method based on an image signal output from an image sensor (An imaging unit 42 having a photographing pixel group and a focus detection pixel group; see page 5, lines 11-14, 49-53 and figs. 2A-2B. A focus detection unit 52 configured to perform focus detection introducing a phase difference detection system based on the pixel signal read from the focus detection pixel group; see page 5, lines 40-42 and page 6, lines 16-20); 

 	a controller (CPU 50; see fig. 1 and page 5, lines 18, 32-33) configured to control the focus detector and the driver so as to perform the focus detection by changing the relative position in the direction orthogonal to the optical axis to each of a first position (before shift) and a second position (after shift) so that a position of an object image formed by the image sensor changes (CPU 50 comprises units 51 and 55. Unit 51 performs pixel shifting using the actuator 70. Unit 42 is moved by a few pixel pitches relative to the subject light passing through the photographing lens 40 so that the photographing pixel comes to the position of the focus detection pixel (changing position of object image). Unit 55 generates image data in which the corresponding photographing pixel signal is interpolated in a position of the focus detection pixel before the pixel shift by combining the pixel signal read from the photographing pixel group before the pixel shift and the image signal read from the photographing pixel group after the pixel shift. Comparison unit 54 compares pixels signals before and after shifting. See page 5, lines 30-48; page 6, lines 34-37).  

 	Regarding claim 2, JP5475384 discloses everything claimed as applied above (see claim 1). In addition, JP5475384 discloses the driver changes the relative position by driving a shift lens in the imaging optical system (The photographing lens 40 can be moved in a direction orthogonal to the optical axis O. Similarly, the configuration in 

 	Regarding claim 3, JP5475384 discloses everything claimed as applied above (see claim 1). In addition, JP5475384 discloses the driver changes the relative position by driving the image sensor (The actuator 70 moves the imaging unit 42 in a plane orthogonal to the optical axis O. The imaging unit 42 is moved by a few pixel pitches relative to the subject light passing through the photographing lens 40 so that the photographing pixel comes to the position of the focus detection pixel. see page 5, lines 30-39). 

 	Regarding claim 4, JP5475384 discloses everything claimed as applied above (see claim 1). In addition, JP5475384 discloses the driver changes the relative position in an optical axis direction (Unit 41 moves the lens constituting the photographing lens 40 in the direction of the optical axis O. The focusing control unit 53 performs focusing based on the focus detection result of the focus detection unit 52. That is, the focus control unit 53 causes the lens driving unit 41 to move the focus lens constituting the photographing lens 40 to the focus lens position for focusing on the subject, as necessary; see page 5, lines 9-10, 43-44 and page 6, lines 21-23). 

claim 5, JP5475384 discloses everything claimed as applied above (see claim 4). In addition, JP5475384 discloses the driver changes the relative position by driving a zoom lens in the imaging optical system (The photographing lens 40 includes a zoom lens and a focus lens. The lens driving unit 41 moves the lens constituting the photographing lens 40 in the direction of the optical axis O; see page 5, lines 9-10, 43-44 and page 6, lines 21-23). 

 	Regarding claim 6, JP5475384 discloses everything claimed as applied above (see claim 1). In addition, JP5475384 discloses the focus detector performs the focus detection based on the image signal obtained after the relative position is changed (The image data generation unit 55 reads the shooting pixel signal read from the shooting pixel group after the pixel shift. In step S13, a pixel signal for photographing after pixel shifting is acquired; see page 6, lines 35-37; 44-49). 

 	Regarding claim 7, JP5475384 discloses everything claimed as applied above (see claim 1). In addition, JP5475384 discloses the driver changes the relative position when no image is recorded (Using the imaging control unit 43, electric charges are accumulated in each pixel of the imaging unit 42 after movement; see page 6, lines 44-49). 

 	Regarding claim 8, JP5475384 discloses everything claimed as applied above (see claim 1). In addition, JP5475384 discloses the driver changes the relative position every predetermined period (The imaging control unit 43 controls the charge 

 	Regarding claim 9, JP5475384 discloses everything claimed as applied above (see claim 1). In addition, JP5475384 discloses when the driver changes the relative position, the controller performs an electronic image stabilization (A high-resolution image without subject blurring is generated in the subject region, and a high-quality and high-resolution image is generated in the background region by synthesizing the shooting pixel signals before and after pixel shifting; see page 4, lines 12-13). 

	Regarding claim 14, JP5475384 discloses an imaging apparatus (Imaging apparatus 100; see fig. 1, page 5, lines 4-8) comprising:     

 	a focus detector configured to perform a focus detection by a phase difference method based on an image signal output from the image sensor (A focus detection unit 52 configured to perform focus detection introducing a phase difference detection system based on the pixel signal read from the focus detection pixel group; see page 5, lines 40-42 and page 6, lines 16-20);    
 	a driver (Actuator 70; see fig. 1) configured to change a relative position between an imaging optical system and the image sensor in a direction orthogonal to the optical axis of the imaging optical system (Actuator 70 configured to move the imaging unit 42 in a direction perpendicular to the optical axis O; see fig. 1 and page 5, lines 30-31); and 
 	a controller (CPU 50; see fig. 1 and page 5, lines 18, 32-33) configured to control the focus detector and the driver so as to perform the focus detection by changing the relative position in the direction orthogonal to the optical axis to each of a first position (before shift) and a second position (after shift) so that a position of an object image formed by the image sensor changes (CPU 50 comprises units 51 and 55. Unit 51 performs pixel shifting using the actuator 70. Unit 42 is moved by a few pixel pitches relative to the subject light passing through the photographing lens 40 so that the photographing pixel comes to the position of the focus detection pixel (changing position of object image). Unit 55 generates image data in which the corresponding photographing pixel signal is interpolated in a position of the focus detection pixel before the pixel shift by combining the pixel signal read from the photographing pixel group before the pixel shift and the image signal read from the photographing pixel group after 

 	Regarding claim 15, JP5475384 discloses a control method comprising the steps of: 
 	changing a relative position between an imaging optical system and an image sensor (see page 5, lines 30-39; page 5, lines 9-10, 43-44 and page 6, lines 21-23); and 
 	changing the relative position in a direction orthogonal to an optical axis (Actuator 70 configured to move the imaging unit 42 in a direction perpendicular to the optical axis O; see fig. 1 and page 5, lines 30-31) in the imaging optical system to each of a first position (before shift) and a second position (after shift) so that a position of an object image formed by the image sensor changes (CPU 50 comprises units 51 and 55. Unit 51 performs pixel shifting using the actuator 70. Unit 42 is moved by a few pixel pitches relative to the subject light passing through the photographing lens 40 so that the photographing pixel comes to the position of the focus detection pixel (changing position of object image). Unit 55 generates image data in which the corresponding photographing pixel signal is interpolated in a position of the focus detection pixel before the pixel shift by combining the pixel signal read from the photographing pixel group before the pixel shift and the image signal read from the photographing pixel group after the pixel shift. Comparison unit 54 compares pixels signals before and after shifting. See page 5, lines 30-48; page 6, lines 34-37) and 
. 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP5475384 in view of Hamano (US 9,578,231).
 	Regarding claim 10, JP5475384 discloses everything claimed as applied above (see claim 1). However, JP5475384 fails to expressly disclose the driver changes a 
 	On the other hand, Hamano teaches the driver changes a driving direction of the imaging optical system or the image sensor for each image frame (A phase-difference focus detection unit 129 configured to calculate a defocus amount and focus direction for each frame; see Figs. 2 & 6A/B; col. 6:8-21; col. 6:33-col. 7:15; col. 10:21-58 and col. 2:1-12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of JP5475384 and Hamano to provide the driver changes a driving direction of the imaging optical system or the image sensor for each image frame for the purpose of improving phase-difference detection accuracy and thus improving focus detection accuracy. 

 	Regarding claim 11, JP5475384 discloses everything claimed as applied above (see claim 1). However, JP5475384 fails to disclose the driver determines a driving amount and a driving direction of the imaging optical system or the image sensor based on a frame rate.  
 	Nevertheless, Hamano discloses the driver determines a driving amount and a driving direction of the imaging optical system or the image sensor based on a frame rate (A phase-difference focus detection unit 129 configured to calculate a defocus amount and focus direction of the imaging optical system 104 based on a frame rate; Fig. 12; col. 2:1-64; col. 11:1-10; col. 13:32-42; col. 15:19-col. 16:67; col. 17:1-64).
 

	Regarding claim 12, JP5475384 discloses everything claimed as applied above (see claim 1). However, JP5475384 fails to disclose a contrast evaluator configured to evaluate a contrast based on the image signal, wherein the controller controls the driver based on a contrast evaluation result by the contrast evaluator.  
 	On the other hand, Hamano discloses a contrast evaluator configured to evaluate a contrast based on the image signal, wherein the controller controls the driver based on a contrast evaluation result by the contrast evaluator (The TVAF focus detection unit 130 performs contrast focus detection (TVAF) for searching for a position of the focus lens 104 at which a contrast evaluation value (AF evaluation value), which is obtained by the image processing circuit 124 based on a high-frequency component of an image, has a peak value. Accordingly, the digital camera of the present embodiment can perform both the image-plane phase-difference detection AF and the TVAF, and can select and use either one or both in a combined manner, depending on the situation, through control of the camera MPU 125; see col. 6, lines 8-32; col. 10, lines 21-33, 46-53). 
. 

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP5475384 in view of Sakurabu (US 9,838,593).
 	Regarding claim 13, JP5475384 discloses everything claimed as applied above (see claim 1). However, JP5475384 fails to disclose the controller determines a period for which the driver is not operated, based on at least one of motion vector information obtained based on the image signal and shake information of an imaging apparatus including the image sensor.  
 	Nevertheless, Sakurabu discloses the controller determines a period for which the driver is not operated, based on at least one of motion vector information obtained based on the image signal and shake information of an imaging apparatus including the image sensor (Sakurabu discloses this in col. 18, lines 14-41, that the drive of a focus lens is stopped if an object cuts across in front of a camera or an unintended enters an AF area due to camera shake. As can be seen in col. 18, lines 39-41, this is advantage in that it is possible to prevent the focus lens from moving due to an unintended object). 



Contact Information
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/08/2021